Appeal by employer and its insurance carrier from an award in claimant’s favor. Claimant was employed as a drill press operator and on January 10, 1945, while she was engaged in the regular course of her employment, holding a jig and while attempting to drill, the drill vibrated and the jig struck her left hand. The board found that as a result she sustained accidental injuries in the nature of a one-inch long dumbbell-shaped cystic mass containing a gelatinous substance on the dorsum of her left wrist resulting in a ganglion of the left wrist. The evidence sustains the findings. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.